DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After-Final Amendment filed 5/19/2021 has been entered.  Claim 6 has been canceled.  Applicant’s amendment and corresponding arguments, see Page 05, with respect to claim 1 has been fully considered and is persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the Claims have overcome each and every 112b rejection set forth in the Office Action previous mailed on 2/19/2021.
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a belt reinforcing layer provided outward in the tire radial direction of the belt layer and having a greater width in a tire width direction than a width of the belt layer in the tire width direction, a cord angle of fiber cords in the belt reinforcing layer being 5° or less with respect to the tire circumferential direction…”
The closest prior art, Ahouanto discloses a pneumatic tire comprising a carcass layer (1), which includes a plurality of carcass cords (10); and a belt layer (31), which includes a plurality of belt cords (310) inclined with respect to the circumferential direction (as shown in Figure 2), wherein the carcass cords are inclined with respect to the radial direction in the tread region 
However, Ahouanto neither teaches nor suggests the belt reinforcing layer has a width in the tire with direction greater than a width of the belt layer in the tire width direction, nor cord angles of the belt reinforcing layer cords being less than 5° in the tire circumferential direction.  In fact, Ahouanto explicitly teaches the belt reinforcing layer has a width (L322) which is less a width of the belt layer (L311) in the tire width direction (Figure 1, paragraph 0031; L322 < L311 by up to 10%).  Furthermore, the cords angles of belt reinforcing layer cords are greater than 5° (paragraph 0033; disclose the cord angles being 20° or 54° in the tire circumferential direction).  As disclosed in the current application, a tire having the claimed layer and cord configuration along with a belt reinforcing layer being provided outward of the belt layer and at a greater width than the belt layer provides a tire having a reduced weight while maintaining wear resistance and durability (paragraphs 0002-0003 of the instant Specification).  The pneumatic tire includes a belt layer, in which a carcass layer shares a function of the belt layer to achieve a single-ply belt layer.  This is achieved by employing a curved carcass structure in which an angle of a carcass cord continuously changes in a tread region and side regions so that the pneumatic tire can maintain good steering stability and achieve reduction in the tire weight (paragraph 0005 of the instant Speciation).
Claims 2-5 and 7-11 are allowable at least for depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/27/2020
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748